FILED
                              NOT FOR PUBLICATION                           SEP 27 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JORGE ANTONIO AYALA,                              No. 12-72295

               Petitioner,                        Agency No. A073-906-082

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Jorge Antonio Ayala, a native and citizen of El Salvador, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his applications for a waiver of

inadmissibility under 8 U.S.C. § 1182(h) and for adjustment of status. Our


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of law,

including due process claims. Barron v. Ashcroft, 358 F.3d 674, 677 (9th Cir.

2004). We deny in part and dismiss in part the petition for review.

      The agency did not use an incorrect legal standard or violate due process in

concluding that Ayala’s conviction for assault with a deadly weapon under

California Penal Code § 245(a)(1) constituted a “violent or dangerous crime” under

8 C.F.R. § 1212.7(d), which required him to meet the heightened hardship standard

for a waiver of inadmissibility under 8 U.S.C. § 1182(h). See Mejia v. Gonzales,

499 F.3d 991, 999 (9th Cir. 2007).

      We lack jurisdiction to review the agency’s discretionary determination that

Ayala has not established the heightened level of hardship for a waiver of

inadmissibility under 8 U.S.C. § 1182(h). See 8 U.S.C. § 1252(a)(2)(B)(i).

      We lack jurisdiction to review the BIA’s August 24, 2012, denial of Ayala’s

motion to reconsider and reopen because he did not timely petition for review of

that order. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir. 2003).

      We also lack jurisdiction to consider Ayala’s remaining contentions because

he failed to raise those contentions before the agency, and therefore failed to

exhaust his administrative remedies. See Barron, 358 F.3d at 678.




                                           2                                      12-72295
      Ayala’s request for an open-ended extension for filings is denied without

prejudice.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                  12-72295